GIBSON, District Judge.
The complainant has moved the court for an order upon the Pittsburgh & West Virginia Railway Company “to produce and permit the inspection and copying or photographing * * * of certain minute books and applications filed with the Interstate Commerce Commission and Reconstruction Finance Corporation already produced in response to subpoena and other records and documents hereafter to be produced inj response to subpjoena * * *»
The application is made pursuant to Rule 34, Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c. That rule is more rigid than the rules relating to depositions and interrogatories. To entitle complainant to the order prayed he must show good cause for the order, must designate the documents desired, and must show that they are not privileged and are material to any matter involved in the action.
The complainant’s motion does not meet the requirements of the rule and will be denied, without prejudice to the right of complainant to renew his motion in proper form.
Order.
And now, to wit, November 14, 1942, the motion of complainant for an order upon the Pittsburgh & West Virginia Railway Company to produce documents and papers-for inspection and copying is hereby denied, without prejudice to his right to renew his motion in the form required by Rule 34 of the Rules of Federal Procedure.